 

Exhibit 10.6



 

FORM OF UNSECURED SUBORDINATED PROMISSORY NOTE

 

 

 

THE ISSUANCE AND SALE OF THIS PROMISSORY NOTE AND ANY SHARES ISSUABLE HEREUNDER
HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS. THIS PROMISSORY NOTE MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THIS PROMISSORY NOTE UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE
TO LEGAL COUNSEL FOR THE BORROWER NAMED BELOW, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (ii) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. IN ADDITION, THIS PROMISSORY NOTE MAY NOT BE NEGOTIATED, ASSIGNED OR
transferRed without the PRIOR written consent of THE BORROWER.

 

ALL INDEBTEDNESS, LIABILITIES, AND OTHER OBLIGATIONS EVIDENCED BY THIS
PROMISSORY NOTE ARE SUBORDINATED TO THE PRIOR PAYMENT IN FULL OF “SENIOR DEBT”
(AS DEFINED IN THAT CERTAIN DEBT SUBORDINATION AGREEMENT DATED AS OF THE DATE
HEREOF (AS AMENDED, RESTATED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “SUBORDINATION AGREEMENT”) BY AND AMONG THE BORROWER, THE HOLDER AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT) PURSUANT TO, AND TO THE EXTENT PROVIDED
IN, THE SUBORDINATION AGREEMENT, THE TERMS AND PROVISIONS OF WHICH ARE
INCORPORATED HEREIN AND BY THIS REFERENCE MADE A PART HEREOF. THE SUBORDINATION
AGREEMENT SHALL BE BINDING ON THE HOLDER’S SUCCESSORS AND ASSIGNS. THIS
PROMISSORY NOTE MAY NOT BE MODIFIED, AMENDED, RESTATED, RENEWED, SUPPLEMENTED,
EXTENDED, OR OTHERWISE ALTERED IN ANY MANNER EXCEPT IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THE SUBORDINATION AGREEMENT.

 

Principal Amount: $ _____

Issuance Date: October 3, 2012

 

 



 

 

 

UNSECURED SUBORDINATED PROMISSORY NOTE

 

FOR VALUE RECEIVED, RLJ ENTERTAINMENT, INC., a Nevada corporation (the
“Borrower”), hereby promises to pay to ______ (the “Holder”) the aggregate
principal amount of _______ and __/100 Dollars ($_______) (the “Principal
Amount”), payable on the first to occur of the date (the “Maturity Date”) that
is (i) six years after the Issuance Date set forth above (the “Issuance Date”)
and (ii) six months after the latest original stated maturity date of the
SunTrust Loan (as defined below) (which is five years and six months after the
Issuance Date) as set forth in that certain Credit Agreement, dated as of
October 3, 2012, (as same may be amended, modified, supplemented and/or restated
from time to time, including any refinancing thereof in whole or in part, (the
“Credit Agreement”), by and between the Borrower, the other borrowers and the
guarantors party thereto, the Lenders party thereto and SunTrust Bank as
Administrative Agent (the loans, indebtedness and other obligations thereunder
from time to time being hereafter collectively referred to as the “SunTrust
Loan”, which term includes any refinancings, renewals or replacements of the
foregoing (including, without limitation, any refinancings, renewals or
replacements provided by different lenders or a different administrative
agent)), and to pay interest (“Interest”) on any outstanding Principal Amount at
the rate of twelve percent (12%) per annum (the “Interest Rate”) from the
Issuance Date in accordance with the terms hereof; provided, however, that
during the continuance of any Event of Default under Section 3.1 below, the
Interest Rate applicable hereunder shall be increased to fourteen percent (14%)
per annum. For avoidance of doubt, the Maturity Date shall not be extended
solely by reason of any extension, replacement, renewal or refinancing of the
SunTrust Loan.

 

This Unsecured Subordinated Promissory Note (this “Note”) is one of a series of
notes (the “Notes”) issued pursuant to the terms of that certain Preferred Stock
Purchase Agreement dated as of April 2, 2012 (the “Purchase Agreement”) by and
among RLJ Acquisition, Inc., the initial Holder and certain other investors
signatory thereto (including the initial Holder). Unless otherwise separately
defined herein, all capitalized terms used in this Note shall have the
respective meanings ascribed thereto in the Purchase Agreement. The following
terms shall, wherever used in this Note, have the following meanings:

 

“ACL” shall mean Agatha Christie Limited, a private company limited by shares
organized under the laws of England and Wales with registered number 00550864.

 

“ACL Group” shall mean ACL and any of its current and/or future Subsidiaries.

 

“Acorn” shall mean Acorn Media Group, Inc., a District of Columbia corporation.

 

“Acorn Acquisition” shall mean the Acquisition by RLJ Acquisition, Inc. of all
of the Capital Stock of Acorn pursuant to and in accordance with the Acorn
Acquisition Agreement.

 



2

 

 

 

“Acorn Acquisition Agreement” shall mean that certain Stock Purchase Agreement
dated as of April 2, 2012, by and among RLJ Acquisition, Inc., Acorn, the
shareholders of Acorn listed on Exhibit A thereto, and Peter Edwards, as the
Shareholder Representative, as the same may be amended, restated, supplemented,
or otherwise modified from time to time.

 

“Acorn Australia” shall mean Acorn Media Australia Pty. Ltd., a proprietary
company organized and existing under the laws of Australia.

 

“Acorn Production, Product and Development Expense” shall mean costs incurred by
Acorn and its Restricted Subsidiaries in the production of motion picture and
television programming content and in the mastering and offering of packaged
media masters, including the creation of added content, artwork and other
one-time value-added materials to prepare finished masters suitable for offer
and sale to the public in accordance with GAAP.

 

“Acorn IP” shall mean Acorn (IP) Limited, a private company limited by shares
organized under the laws of England and Wales with registered number 07931501.

 

“Acorn Production Development and Product Amortization” shall mean the amortized
costs of Acorn Production, Product and Development Expense, amortized on an
income recognition basis based on the estimated exploitable life of the
particular product in the commercial market in accordance with GAAP.

 

“Acorn UK” shall mean Acorn Media UK Limited, a private company limited by
shares organized under the laws of England and Wales with registered number
03889535.

 

“Acquisition” shall mean (whether by purchase, exchange, issuance of stock or
other equity or debt securities, merger, reorganization, amalgamation or any
other method) (a) any acquisition by any Loan Party or any of its Restricted
Subsidiaries of any other Person, which Person would then become consolidated
with the Loan Party or any of its Restricted Subsidiaries in accordance with
GAAP, (b) any acquisition by any Loan Party or any of its Restricted
Subsidiaries of all or any substantial part of the assets of any other Person,
or (c) any acquisition by any Loan Party or any of its Restricted Subsidiaries
of any assets that constitute a business line, division or operating unit of the
business of any Person

 

“Administrative Agent” shall mean SunTrust Bank in its capacity as
Administrative Agent for the Lenders under the Loan Documents and any successor
in such capacity appointed pursuant to the Credit Agreement.

 

“Applicable Tax Percentage” shall mean the highest effective marginal combined
rate of Federal, national, state, provincial, and local income taxes (taking
into account the deductibility of state and local taxes for Federal income tax
purposes) to which the Person holding the greatest number of shares of the
Borrower’s or its subject Subsidiary’s voting Capital Stock would be subject in
the relevant year of determination, taking into account only such Person’s share
of income and deductions attributable to its equity ownership interest in such
Borrower or Subsidiary.

 

“Capital Expenditures” shall mean for any period, without duplication, amounts
expended or financed to acquire or construct capital assets, including but not
limited to the purchase, construction, or rehabilitation of equipment or other
physical assets for such period that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Restricted Subsidiaries.

 



3

 

 

 

“Capitalized Prepaid Royalties” shall mean the amount of cash expenditures for
prepaid royalty fees that should be capitalized rather than expensed in
accordance with GAAP.

 

“Capitalized Production Costs” shall mean the amount of cash expenditures for
production costs that should be capitalized rather than expensed in accordance
with GAAP.

 

“Capitalized Product Development Costs” shall mean the amount of cash
expenditures for product development costs that should be capitalized rather
than expensed in accordance with GAAP.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are or should be accounted for as capital leases on a
balance sheet of such Person in conformity with GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that, for purposes of this definition of “Capital Lease
Obligations,” operating leases that are required to be reclassified as capital
leases as a result of a change in GAAP shall, for the purposes of this
Agreement, remain classified as operating leases and shall not be included
within the definition of “Capital Lease Obligations.”

 

“Capital Stock” of any Person means (a) any and all shares, interests,
participations or other equivalents however designated (including common stock,
preferred stock, limited liability company interests and partnership interests)
in such Person and (b) any and all rights to purchase from such Person or
warrants, options (whether or not currently exercisable), participations or
other equivalents of or interests in (however designated) such shares or other
interests in such Person issued or granted by such Person.

 

“Cash” shall mean money, currency or a credit balance in any demand or deposit
account.

 

“Change of Control” shall mean (a) any event, transaction, or occurrence as a
result of which (i) any “person” or “group” (within the meaning of Sections
13(d) and 14(d) of the SEA) other than the Permitted Holders, becomes the
beneficial owner (as defined in Rule 13d-3 under the SEA), directly or
indirectly, of 30%, or more, of the Capital Stock of the Borrower having the
right to vote (with equivalent economic interests) for the election of members
of the board of directors of the Borrower, or (ii) as of any date a majority of
the board of directors of the Borrower consists (other than vacant seats) of
individuals who were not either (A) directors of the Borrower as of the Issuance
Date, (B) selected or nominated to become directors by either the Permitted
Holders or the board of directors of the Borrower of which a majority consisted
of individuals described in clause (A), or (C) selected or nominated to become
directors by the board of directors of the Borrower of which a majority
consisted of individuals described in clause (A) and individuals described in
clause (B), or (iii) the Borrower shall cease to directly own and control, free
and clear of all Liens (other than Liens in favor of the Administrative Agent
created under the Senior Loan Documents) 100% of the outstanding Capital Stock
of RLJ Acquisition, Inc. and all voting rights and economic interests with
respect thereto, or (iv) the Borrower shall cease to directly own and control,
free and clear of all Liens (other than Liens in favor of the Administrative
Agent created under the Senior Loan Documents) 100% of the outstanding Capital
Stock of Image and all voting rights and economic interests with respect
thereto, or (v) RLJ Acquisition, Inc. shall cease to directly own and control,
free and clear of all Liens (other than Liens in favor of the Administrative
Agent created under the Senior Loan Documents) 100% of the outstanding Capital
Stock of Acorn and all voting rights and economic interests with respect
thereto, (vi) except as permitted by Section 7.3 of the Credit Agreement, Acorn
shall cease to directly or indirectly own and control, free and clear of all
Liens (other than Liens in favor of the Administrative Agent created under the
Senior Loan Documents), 100% (or, with respect to Acorn UK, Acorn Australia and
ACL, no less than the percentage of Capital Stock owned directly or indirectly
by Acorn on the Issuance Date) of the outstanding Capital Stock of each of its
Subsidiaries and all voting rights and economic interests with respect thereto,
or (except with respect to ACL) shall cease to have the power to appoint
directly or indirectly all directors or similar Persons of such Subsidiaries, or
(b) the occurrence of a “Change of Control” (or any comparable term) under, and
as defined in, any document or agreement evidencing any Material Indebtedness.
For the avoidance of doubt, the transfer of the Capital Stock in Acorn UK from
Acorn to Acorn IP shall not be deemed to constitute a Change of Control.

 



4

 

 

 

“Consolidated Cash Adjusted EBITDA” shall mean, as determined for any period on
a consolidated basis for the Borrower and its consolidated Restricted
Subsidiaries (other than, with respect to periods prior to the Foyle’s War 8
Inclusion Date, the Foyle’s War 8 Group), the total of the following to the
extent deducted in determining Consolidated Net Income for the Borrower and its
consolidated Restricted Subsidiaries (other than, with respect to periods prior
to the Foyle’s War 8 Inclusion Date, the Foyle’s War 8 Group) and calculated
without duplication: (a) Consolidated Net Income of such Persons; plus (b) any
provision for (or less any benefit from) income taxes; plus (c) Consolidated
Interest Expense; plus (d) up to $2,000,000 per annum of any non-cash expense
incurred with respect to the issuance of stock options to existing or new
employees of such Persons; plus (e) amortization and depreciation expense; plus
(f) transaction fees and other expenses incurred in connection with the
negotiation and documentation of the Credit Agreement and the transactions
contemplated thereby to occur on the Issuance Date, the Acorn Acquisition, the
Image Acquisition, the making of severance payments, and for such other
transactions or one-time expenses as the Administrative Agent may agree in
writing in its sole discretion, to the extent not capitalized, and in an
aggregate amount not to exceed $1,600,000 (provided that no amount shall be
added back pursuant to this clause (f) for any Fiscal Quarter ended after
December 31, 2012); plus (g) Image Product Amortization for such period; plus
(h) Acorn Production Development and Product Amortization actually incurred in
such period; minus (i) Image Product Expenditures actually incurred in such
period; minus (j) Acorn Production, Product and Development Expense actually
incurred in such period; minus (k) Net Royalty Advances actually incurred in
such period.

 

For the purposes of calculating Consolidated Cash Adjusted EBITDA for any period
of four (4) consecutive Fiscal Quarters (each, a “Reference Period”) pursuant to
any determination of the Leverage Ratio, if during such Reference Period, the
Borrower or any Subsidiary shall have made an Acquisition or a Disposition,
Consolidated Cash Adjusted EBITDA (including, without limitation, any deemed
amounts therefor as set forth in the definitions therefor) for such Reference
Period shall (i) be calculated after giving pro forma effect thereto as if such
Acquisition or Disposition occurred on the first day of such Reference Period
and (ii) reflect cost savings and synergies that are (A) approved by the
Administrative Agent, (B) reasonably identifiable, (C) factually supportable
pursuant to documentation satisfactory to the Administrative Agent, (D) directly
related to the Acquisition or Disposition and (E) expected to be realized within
twelve (12) months of the date of the consummation of the Acquisition or
Disposition.

 



5

 

 

 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Borrower and its consolidated Restricted Subsidiaries (other
than, with respect to periods prior to the Foyle’s War 8 Inclusion Date, the
Foyle’s War 8 Group) on a consolidated basis that may properly be classified as
current assets in conformity with GAAP, excluding (a) Cash and Permitted
Investments and (b) deferred tax assets.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Borrower and its consolidated Restricted
Subsidiaries (other than, with respect to periods prior to the Foyle’s War 8
Inclusion Date, the Foyle’s War 8 Group) on a consolidated basis that may
properly be classified as current liabilities in conformity with GAAP, excluding
(a) the current portion of long term debt, including Capital Lease Obligations
and (b) deferred tax liabilities.

 

“Consolidated Excess Cash Flow” shall mean, for the Borrower and its
consolidated Restricted Subsidiaries (other than, with respect to periods prior
to the Foyle’s War 8 Inclusion Date, the Foyle’s War 8 Group) for any Fiscal
Year, Consolidated Cash Adjusted EBITDA for such Fiscal Year plus the
Consolidated Working Capital Adjustment, minus the sum of the following, without
duplication:

 

(a)                the aggregate amount of all regularly scheduled principal
payments of Indebtedness (including the Term Loans) made during such Fiscal Year
(other than in respect of any revolving credit facility to the extent that there
is not an equivalent permanent reduction in commitments thereunder);

 

(b)               the aggregate amount of all mandatory prepayments (other than
pursuant to Section 2.6(c)(iv) of the Credit Agreement) or repurchases of
Indebtedness for borrowed money (including the Term Loans) and the principal
component of any Capital Lease Obligations (other than out of the proceeds of
any Permitted Refinancing) made during such Fiscal Year (other than in respect
of any revolving credit facility to the extent that there is not an equivalent
permanent reduction in commitments thereunder);

 

(c)                the aggregate amount of all voluntary prepayments of the Term
Loans made during such Fiscal Year;

 

(d)               Consolidated Interest Expense paid or payable in cash with
respect to such Fiscal Year;

 

(e)                income taxes paid in cash with respect to such Fiscal Year;

 

(f)                Net Cash Proceeds which are not yet required to be applied as
a mandatory prepayment of the Loans under Section 2.6(c) of the Credit
Agreement; and

 



6

 

 

 

(g)               the aggregate amount paid in cash during such Fiscal Year on
account of Capital Expenditures, Capitalized Prepaid Royalties, Capitalized
Production Costs, Capitalized Product Development Costs, and Permitted
Acquisitions, excluding, in each case, the principal amount of Indebtedness
(other than the Obligations under and as defined in the Credit Agreement)
incurred to finance the foregoing.

 

“Consolidated Interest Expense” shall mean, as determined for any period on a
consolidated basis for the Borrower and its consolidated Restricted Subsidiaries
(other than, with respect to periods prior to the Foyle’s War 8 Inclusion Date,
the Foyle’s War 8 Group) in accordance with GAAP, the sum of (i) total cash
interest expense, plus (ii) PIK Amounts, plus (iii) plus in-kind interest on the
Notes, including without limitation the interest component of any payments in
respect of Capital Lease Obligations capitalized or expensed during such period
(whether or not actually paid during such period), but excluding any non-cash
interest expense (other than in-kind interest on the Notes).

 

“Consolidated Net Income” shall mean, for any period and any Person (a “Subject
Person”), such Subject Person’s consolidated net income (or loss) determined in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein):

 

(a)                any extraordinary, nonrecurring gains or losses;

 

(b)               the income (or loss) of any Non-Wholly Owned Subsidiary in an
amount equal to the amount of such income multiplied by the percentage ownership
in such Non-Wholly Owned Subsidiary held by Persons other than the Borrower and
its consolidated Restricted Subsidiaries;

 

(c)                the income (or loss) of any Person (other than a Subsidiary)
in which the Subject Person or a Subsidiary has an ownership interest; provided,
however, that (i) Consolidated Net Income shall include amounts in respect of
the income of such Person when actually received in cash by the Subject Person
or such Subsidiary in the form of dividends or similar distributions in respect
of the applicable period and (ii) Consolidated Net Income shall be reduced by
the aggregate amount of all investments, regardless of the form thereof, made by
the Subject Person or any of the Subsidiaries in such Person for the purpose of
funding any deficit or loss of such Person, provided that nothing in this clause
(ii) shall be construed to permit investments in such Person not otherwise
permitted under Section 7.5 of the Credit Agreement;

 

(d)               the income (or loss) of any member of the ACL Group, provided,
however, that (i) Consolidated Net Income shall include amounts in respect of
the income of the ACL Group when actually received in cash by the Borrower, RLJ
Acquisition, Inc., Acorn or Image in the form of dividends, distributions, or
payments on intercompany Indebtedness in respect of the applicable period and
applied to the Obligations (under and as defined in the Credit Agreement) in
accordance with Section 2.6(c)(v) of the Credit Agreement and (ii) Consolidated
Net Income shall be reduced by the aggregate amount of all investments,
regardless of the form thereof, made by the Subject Person or any of its
Restricted Subsidiaries in the ACL Group for the purpose of funding any deficit
or loss of any ACL Group member.

 



7

 

 

 

(e)                until the Foyle’s War 8 Inclusion Date, the income (or loss)
of any member of the Foyle’s War 8 Group, provided, however, that (i)
Consolidated Net Income shall include amounts in respect of the income of the
Foyle’s War 8 Group when actually received in cash by the Borrower, RLJ
Acquisition, Inc., Acorn or Image in the form of dividends or distributions in
respect of the applicable period and (ii) Consolidated Net Income shall be
reduced by the aggregate amount of all investments, regardless of the form
thereof, made by the Subject Person or any of its Restricted Subsidiaries in the
Foyle’s War 8 Group for the purpose of funding any deficit or loss of any
Foyle’s War 8 Group member.

 

(f)                the income of any Restricted Subsidiary to the extent that
the payment of such income in the form of a distribution or repayment of any
Indebtedness to the Subject Person or a Restricted Subsidiary is not permitted,
whether on account of any restriction in by-laws, articles of incorporation or
similar governing document, any agreement or any law, statute, judgment, decree
or governmental order, rule or regulation applicable to such Restricted
Subsidiary, except to the extent of any distribution actually paid in cash;

 

(g)               non-cash gains or losses as a result of foreign currency
adjustments;

 

(h)               the income or loss of any Person acquired by the Subject
Person or a Restricted Subsidiary for any period prior to the date of such
acquisition, or in the case of an acquisition of the assets of any Person, the
income or loss of any Person acquired by the Subject Person or a Restricted
Subsidiary for any period prior to the date of such acquisition which is
attributable to the assets being acquired;

 

(i)                 the cumulative effect of a change in accounting principles
and any gains or losses attributable to reappraisals, writeups or write downs of
assets; and

 

(j)                 any non-cash gains or losses as a result of the early
extinguishment or modification of Indebtedness.

 

“Consolidated Working Capital” shall mean, as at any date of determination, the
excess or deficiency of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Consolidated Working Capital Adjustment” shall mean, for any period of
determination on a consolidated basis, the amount (which may be a negative
number) by which Consolidated Working Capital as of the beginning of such period
exceeds (or is less than) Consolidated Working Capital as of the end of such
period.

 

“Disposition” shall mean with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.

 

“Eligible Market” means the NYSE MKT, The New York Stock Exchange, the Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market or the
OTC Bulletin Board.

 



8

 

 

 

“Equity Conditions” means: (i) with respect to the applicable date of
determination either (x) one or more registration statements filed with the
Securities and Exchange Commission by the Borrower (each, a “Registration
Statement”) shall be effective and the prospectus contained therein shall be
available for the issuance by the Borrower to the Holder of all of the Shares
issuable with respect to the applicable Interest Date (the “Applicable Shares”)
or (y) all the Applicable Shares are (or upon issuance will be) otherwise freely
tradable without any restrictions, including, without limitation, the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on issuance of securities with respect to the
Notes); (ii) on each day during the period beginning a month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the “Equity Conditions Measuring Period”), the Common Stock is
listed or designated for quotation (as applicable) on an Eligible Market and
shall not have been suspended from trading on an Eligible Market (other than
suspensions of not more than two (2) days occurring prior to the applicable date
of determination due to business announcements by the Borrower) nor shall
delisting or suspension by an Eligible Market have been threatened (with a
reasonable prospect of delisting occurring) or pending either (A) in writing by
such Eligible Market or (B) by falling below the minimum listing maintenance
requirements of the Eligible Market on which the Common Stock is then listed or
designated for quotation (as applicable); (iii) on each day during the Equity
Conditions Measuring Period, the Borrower shall have delivered all shares of
Common Stock required to be delivered by the Borrower on a timely basis in
accordance herewith; (iv) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
Section 1.2(d); (v) any shares of Common Stock to be issued in connection with
the event requiring determination may be issued in full without violating the
rules or regulations of the Eligible Market on which the Common Stock is then
listed or designated for quotation (as applicable); (vi) on each day during the
Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Change of Control shall have occurred which has not been
abandoned, terminated or consummated; (vii) the Borrower shall have no knowledge
of any fact that would reasonably be expected to cause (1) such applicable
Registration Statements to not be effective or the prospectus contained therein
to not be available for the issuance by the Borrower to the Holder of all of the
Applicable Shares or (2) any such Applicable Shares to not be freely tradable
without any restrictions, including, without limitation, the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on issuance of securities with respect to the
Notes); (viii) the Holder shall not be in possession of any material, non-public
information provided to any of them by the Borrower, any of its Subsidiaries or
any of their respective affiliates, employees, officers, representatives, agents
or the like; (ix) on each day during the Equity Conditions Measuring Period, the
Borrower otherwise shall have been in compliance with each, and shall not have
breached any provision, covenant, representation or warranty of this Note
(except to the extent such breach has been cured); and (x) on each day during
the Equity Conditions Measuring Period, there shall not have occurred an Event
of Default or an event that with the passage of time or giving of notice would
constitute an Event of Default.

 

“Equity Conditions Failure” means that on any day during the period commencing
ten (10) days prior to the applicable Interest Notice Date through the
applicable Interest Date, the Equity Conditions have not been satisfied (or
waived in writing by the Holder).

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 



9

 

 

 

“Foyle’s War 8” shall Foyles War 8 Productions Limited, a private company
limited by shares organized under the laws of England and Wales with registered
number 7980496.

 

“Foyle’s War 8 Existing Debt” shall mean Indebtedness of Foyle’s War 8 owing to
Coutts & Co., the principal amount of which outstanding on the Issuance Date is
approximately $6,950,000.

 

“Foyle’s War 8 Group” shall mean Foyle’s War 8 and any of its current and/or
future Subsidiaries.

 

“Foyle’s War 8 Inclusion Date” shall mean the date on which each of the
following has occurred, as determined by the Administrative Agent in its
reasonable discretion, (a) the Foyle’s War 8 Existing Debt (including any
increases within the limits of funding commitments outstanding on the Issuance
Date) and all obligations in connection therewith have been repaid in full, (b)
all documents governing the Foyle’s War 8 Existing Debt shall have been
terminated, (c) all Liens securing the Foyle’s War 8 Existing Debt shall have
been released or otherwise terminated, (d) each member of the Foyle’s War 8
Group shall have become a Guarantor under the Senior Loan Documents to the
extent required in accordance with Section 5.11 of the Credit Agreement and the
Loan Parties shall have otherwise complied with such Section 5.11 with respect
to the Foyle’s War 8 Group, and (e) after giving effect to the inclusion of
Foyle’s War 8 into the financial covenants in Article VI of the Credit
Agreement, the Borrowers (as defined in the Credit Agreement) shall be in pro
forma compliance with such financial covenants, and such Borrowers shall have
delivered to the Administrative Agent a certificate of the chief financial
officer of the Borrower demonstrating such compliance.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, consistently applied, unless the context otherwise requires, with
respect to any financial terms contained herein, as then in effect with respect
to the preparation of financial statements.

 

“Holder’s Allocable Share” shall mean, on each Interest Date, a fraction, the
numerator of which shall be the outstanding Principal Amount of this Note, and
the denominator of which shall be the aggregate outstanding Principal Amounts of
all of the Notes.

 

“Image” shall mean Image Entertainment, Inc., a Delaware corporation.

 

“Image Acquisition” shall mean the Acquisition by the Borrower of all of the
Capital Stock of Image and the merger of Image into RLJ Acquisition Sub II, Inc.
pursuant to and in accordance with the Image Merger Agreement.

 

“Image Merger Agreement” shall mean that certain Agreement and Plan of Merger
dated as of April 2, 2012, by and among RLJ Acquisition, Inc. and Image, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time to the extent expressly permitted by the terms hereof.

 

“Image Product Amortization” shall mean the amortized costs of Image Production
Expenditures, amortized on an income recognition basis based on the estimated
exploitable life of the particular product in the commercial market in
accordance with GAAP.

 



10

 

 

 

“Image Product Expenditures” shall mean costs incurred by Image and its
Restricted Subsidiaries (if any) in mastering and offering packaged media
masters, including the creation of added content, artwork and other one-time
value-added materials to prepare finished masters suitable for offer and sale to
the public in accordance with GAAP.

 

“Indebtedness” shall mean (without duplication), with respect to the Borrower
and its consolidated Restricted Subsidiaries on a consolidated basis, (a) all
obligations or liabilities, contingent or otherwise, for borrowed money, (b) any
and all obligations represented by promissory notes, bonds, debentures or the
like, or on which interest charges are customarily paid, (c) any obligations
(contingent or otherwise) as an account party or applicant in respect of letters
of credit and/or bankers’ acceptances, and (d) guarantees, endorsements (other
than for collection in the ordinary course of business) and other contingent
obligations in respect of indebtedness of others; provided, that Indebtedness
shall not include capitalized lease obligations or purchase money debt.

 

“Leverage Ratio” shall mean, as of any measurement date, the ratio of (a) the
outstanding principal balance of all Indebtedness as of such measurement date,
to (b) Consolidated Cash Adjusted EBITDA for the twelve (12) months most
recently ended as of such measurement date; provided, however, that if, within
such twelve (12) month period, the Borrower or any Restricted Subsidiary
consummated a business acquisition and in connection therewith incurred or
assumed any Indebtedness, then the Borrower shall, for purposes of calculating
the Leverage Ratio, be permitted to add to Consolidated Cash Adjusted EBITDA an
amount not exceeding the Consolidated Cash Adjusted EBITDA of the acquired
business for the twelve (12) calendar months immediately prior to the
acquisition of such business (appropriately prorated to the extent that one or
more months of operations of the acquired business are already reflected or
included in the base Consolidated Cash Adjusted EBITDA of the Borrower).

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Parties” shall mean the Borrowers and the Guarantors under and as defined
in the Credit Agreement.

 

“Market Price” shall mean the volume-weighted average closing price of the
common stock of the Borrower on the principal securities exchange on which such
shares are traded or listed for the twenty (20) consecutive trading days ended
on the subject calculation date.

 

“Net Cash Proceeds” shall mean Cash proceeds received by any Loan Party or
Restricted Subsidiary after the Issuance Date from any (a) Disposition, net of
(i) the reasonable cash costs of Disposition, (ii) taxes paid or reasonably
estimated to be payable as a result thereof and (iii) any amount required to be
paid or prepaid on Indebtedness (other than the Obligations under and as defined
in the Credit Agreement) secured by the assets subject to such Disposition, (b)
property insurance as a result of any loss, damage or destruction of any of its
assets, or any condemnation of its assets, net of amounts set forth in clause
(iii) above as it relates to such event or (c) issuance of debt or debt
securities or Capital Stock, net of brokers’ and advisors’ fees and other
out-of-pocket costs incurred in connection with such transaction.

 



11

 

 

 

“Net Royalty Advances” shall mean advances paid for the acquisition of content,
less recoupments on royalties earned when product is exploited by the licensee
in accordance with GAAP.

 

“Non-Wholly Owned Subsidiary” shall mean any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary.

 

“Permitted Acquisition” shall mean (a) the Acorn Acquisition, (b) the Image
Acquisition and (c) any other Acquisition by the Borrower or any of its
Restricted Subsidiaries which is permitted in accordance with the Credit
Agreement.

 

“Permitted Holders” shall mean Robert Johnson and his affiliates.

 

“Permitted Investments” shall mean:

 

(a)                direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States or the
United Kingdom (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States or the United Kingdom),
in each case maturing within one year from the date of acquisition thereof.

 

(b)               commercial paper of an issuer rated at least A-1 by Standard &
Poor’s Ratings Services, a division of the McGraw-Hill Companies (“S&P”) or P-1
by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating
by a nationally recognized rating agency if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six (6) months from the date of acquisition thereof;

 

(c)                certificates of deposit, bankers’ acceptances and time
deposits maturing within six (6) months of the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of the Administrative Agent or by any
commercial bank organized under the laws of the United States or any state
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)               fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

 

(e)                securities with maturities of one year or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

 



12

 

 

 

(f)                securities with maturities of six (6) months or less from the
date of acquisition backed by standby letters of credit issued by any Lender
under the Credit Agreement or any commercial bank satisfying the requirements of
clause (c) of this definition; and

 

(g)               shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.

 

“Permitted Refinancing” shall mean as to any Indebtedness, the incurrence of
other Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness.

 

“Person” shall mean any individual, partnership (general or limited), firm,
corporation, association, joint venture, limited liability company or
partnership, trust or other entity, or any governmental authority.

 

“PIK Amount” shall mean, as of any date specified in Section 2.3(a) of the
Credit Agreement with respect to the payment of interest on the Term C Loans
under the Credit Agreement, an amount equal to 3.00% per annum of the interest
then payable with respect to the outstanding Term C Loans (the “PIK Margin”),
which, rather than being paid in Cash when due, shall without action by any
party instead be capitalized and treated as additional principal obligations
under the Term C Loans subject to the terms of the Credit Agreement, and which
shall accrue interest at the same rates (including default rates) as are
applicable to the Term C Loans under the Credit Agreement, and which shall form
part of the Obligations under the Credit Agreement and the other Loan Documents.

 

“Requisite Holders” shall mean the record holders of Notes (including Interest
Notes) constituting a majority of the outstanding principal amount of all Notes
(including Interest Notes).

 

“Residual Excess Cash Flow” shall mean (a) Consolidated Excess Cash Flow for any
fiscal year of the Borrower (as determined by delivery of the Borrower’s audited
year-end financial statements for such fiscal year), minus (b) the applicable
Consolidated Excess Cash Flow mandatory prepayment (not to exceed 75% of
Consolidated Excess Cash Flow) required pursuant to the terms of the SunTrust
Loan based upon such Consolidated Excess Cash Flow; provided, that for the
fiscal year ending December 31, 2012, Consolidated Excess Cash Flow and Residual
Excess Cash Flow shall be calculated solely for the period from the Issuance
Date through December 31, 2012.

 

“Restricted Subsidiary” shall mean a Subsidiary of the Borrower other than any
ACL Group member.

 



13

 

 

 

“SEA” shall mean the Securities Exchange Act of 1934, as amended.

 

“Senior Loan Documents” shall mean all “Loan Documents” under and as defined in
the Credit Agreement.

 

“Subsidiary” or “Subsidiaries” shall mean the individual or collective reference
to any corporation, limited liability company, partnership or other entity of
which (a) 50% or more of the outstanding shares of stock or other equity
interests of each class having ordinary voting power and/or rights to profits
(other than stock having such power only by reason of the happening of a
contingency) is at the time owned by the Borrower, directly or indirectly
through one or more Subsidiaries of the Borrower, or (b) the Borrower or any
direct or indirect Subsidiary of the Borrower is the general partner.

 

“Term Loans” shall mean, collectively, the Term Loans outstanding from time to
time under the Credit Agreement.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock (other than director’s qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person owned at such
time 100% of the Capital Stock of such partnership, limited liability company,
association, joint venture or other entity such time. Unless otherwise
indicated, all references to “Wholly-Owned Subsidiary” hereunder shall mean a
Wholly-Owned Subsidiary of the Borrower.

 

Article I
GENERAL PROVISIONS

 

1.1 Payments of Principal. On the Maturity Date, the Borrower shall pay to the
Holder an amount in cash representing the outstanding Principal Amount, together
with all accrued and unpaid Interest on such Principal Amount. To the extent
that less than the entire Principal Amount is paid on or before the Maturity
Date, then the proportion of the Principal Amount paid hereunder shall be not
less than the proportion of principal paid on the other Notes.

 



14

 

 

 

1.2 Interest; Interest Date.

 

(a)                This Note shall bear Interest at the Interest Rate. Interest
on this Note shall commence accruing on the Issuance Date and shall be computed
on the basis of a 360-day year and shall be payable in arrears for each calendar
year on May 15 of the next calendar year and on the Maturity Date (each, an
“Interest Date”), with the first Interest Date being May 15, 2013. Accrued
Interest through the close of each calendar year shall be payable on the next
Interest Date. On each Interest Date, Interest shall be paid in cash (“Cash
Interest”) at the rate of 5.4% per annum and the remainder of the accrued
Interest (the “Non-Cash Interest”) shall be payable on each Interest Date to the
Holder in shares of Common Stock (“Shares”) so long as there has been no Equity
Conditions Failure; provided however, that the Borrower may, at its option
following notice to the Holder, pay such Non-Cash Interest in the form of
additional Notes in form and substance identical hereto (“Interest Notes”). The
Borrower shall deliver a written notice (each, an “Interest Election Notice”) to
each holder of the Notes not less than ten (10) or more than twenty (20) days
prior to each Interest Date (the date such notice is delivered to all of the
holder, the “Interest Notice Date”) which notice (i) either (A) confirms that
Non-Cash Interest to be paid on such Interest Date shall be paid entirely in
Shares or (B) elects to pay such Non-Cash Interest as Interest Notes in
accordance herewith and specifies (x) the amount of Interest that shall be paid
as Cash Interest and (y) either (I) the amount of Non-Cash Interest that shall
be paid in Shares, if any, and certifies that there has been no Equity
Conditions Failure or (II) the amount of Non-Cash Interest that shall be paid as
Interest Notes, if any. If an Equity Conditions Failure has occurred as of the
Interest Notice Date, then unless the Borrower has elected to pay such Non-Cash
Interest as Interest Notes, the Interest Notice shall indicate that unless the
Holder waives the Equity Conditions Failure, the Non-Cash Interest shall be paid
as Interest Notes. Notwithstanding anything herein to the contrary, if no Equity
Conditions Failure has occurred as of the Interest Notice Date, but an Equity
Conditions Failure occurs at any time prior to the Interest Date, (A) the
Borrower shall provide the Holder a subsequent notice to that effect and (B)
unless the Holder waives the Equity Conditions Failure, the Non-Cash Interest
shall be paid as Interest Notes. Non-Cash Interest to be paid on an Interest
Date in Shares shall be paid in a number of fully paid and nonassessable shares
(rounded to the nearest whole share) of Common Stock equal to the quotient of
(1) the amount of Non-Cash Interest payable on such Interest Date and (2) the
Market Price as of the close of the business day immediately before the Interest
Notice Date with respect to the applicable Interest Date. Notwithstanding the
foregoing, at the Borrower’s option, the cash portion of accrued Interest
payable on any Interest Date following the determination of Consolidated Excess
Cash Flow for any fiscal year of the Borrower may be increased (and the
aggregate amount of Interest Notes and Shares shall be decreased
dollar-for-dollar) to an aggregate amount equal to the lesser of (i) the
Holder’s Allocable Share multiplied by 50% of the Residual Excess Cash Flow for
such fiscal year, or (ii) the total accrued Interest hereunder for such fiscal
year; and further provided, that the proportion of accrued Interest paid in cash
hereunder on any Interest Date shall be not less than the proportion of accrued
interest paid in cash on the other Notes.

 



15

 

 

 

(b)               On each Interest Date, the Borrower shall (i) pay to the
Holder, in cash by wire transfer of immediately available funds, the amount of
the Cash Interest payable on such Interest Date, and (ii) as applicable, issue
(or cause to be issued) and deliver, to the address of the Holder set forth in
the Purchase Agreement or to such address as specified by the Holder in writing
to the Borrower at least two (2) business days prior to the applicable Interest
Date, either (x) an Interest Note in the name of the Holder, or (y) Shares
valued at the Market Price, in each case, in an aggregate amount (as between
such Interest Note and Shares) equal to the amount of Non-Cash Interest then
payable hereunder.

 

(c)                To the extent that the Holder receives payment of any
Interest in the form of Shares, the acceptance by the Holder of such Shares
shall be deemed to constitute the Holder’s representation and warranty to the
Borrower that the Holder is an “accredited investor” who will be acquiring such
Shares for its own account for investment and not with a view to the resale or
distribution thereof in violation of any applicable securities laws, and such
Holder’s acknowledgment that the Shares will constitute restricted securities
under federal and state securities laws which may not be transferred or sold in
the absence of an effective registration or an available exemption from
registration; and the Holder shall, if so requested by the Borrower,
specifically confirm such representations and understandings, and provide to the
Borrower the Holder’s current address and taxpayer identification number. Upon
issuance hereunder, any and all Shares issued hereunder will be duly authorized,
validly issued, fully paid and nonassessable. The Borrower shall at all times
reserve a sufficient number of Shares to satisfy any and all issuance
obligations hereunder.

 

(d)               Notwithstanding anything to the contrary contained in this
Note, the Borrower shall not issue any shares of Common Stock pursuant hereto,
to the extent (but only to the extent) that the Holder or any of its affiliates
would beneficially own in excess of 9.99% (the “Maximum Percentage”) of the
Common Stock after giving effect to such issuance. To the extent the above
limitation applies, the determination of whether shares of Common Stock are
issuable with respect to this Note (vis-à-vis other convertible, exercisable or
exchangeable securities owned by the Holder) shall, subject to such Maximum
Percentage limitation, be determined on the basis of the first submission to the
Borrower for conversion, exercise or exchange (as the case may be) and the
applicable Interest Date hereunder. No prior inability to issue shares of Common
Stock pursuant to this paragraph shall have any effect on the applicability of
the provisions of this paragraph with respect to any subsequent determination of
the ability of the Borrower to issue shares of Common Stock hereunder. For
purposes of this paragraph, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the SEA. The provisions of this paragraph shall be implemented in a manner
otherwise than in strict conformity with the terms of this paragraph to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended Maximum Percentage beneficial ownership limitation herein
contained or to make changes or supplements necessary or desirable to properly
give effect to such Maximum Percentage limitation. The limitations contained in
this paragraph shall apply to a successor Holder of this Note. The holders of
Common Stock shall be third party beneficiaries of this paragraph and the
Borrower may not waive this paragraph without the consent of holders of a
majority of its Common Stock. For any reason at any time, upon the written or
oral request of the Holder, the Borrower shall within one (1) Business Day
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding, including by virtue of any prior conversion or exercise of
convertible or exercisable securities or other issuance into Common Stock,
including, without limitation, pursuant to this Note. By written notice to the
Borrower, any Holder may increase or decrease the Maximum Percentage to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the 61st day after such notice
is delivered to the Borrower, and (ii) any such increase or decrease will apply
only to the Holder sending such notice and not to any other holder of Notes.

 



16

 

 

 

1.3 Prepayment. All or any portion of the Principal Amount of this Note may be
prepaid at any time and from time to time, without premium or penalty.

 

1.4 Borrower Has Senior Indebtedness Outstanding; Borrower is Permitted to Issue
Other Indebtedness; This Note is Subordinate to Senior Indebtedness. The
Borrower and its Subsidiaries currently have outstanding secured and unsecured
indebtedness, including, without limitation, the SunTrust Loan, that is senior
in right of payment to the indebtedness evidenced by this Note (the “Senior
Indebtedness”), and subject to Section 2.4, the Borrower and its Subsidiaries
shall be permitted in the future to issue and create secured and unsecured
indebtedness and security interests of any kind, including without limitation,
indebtedness that is senior to or pari passu with the Borrower’s obligations
under this Note. The Holder expressly acknowledges that the indebtedness
represented by this Note is expressly subordinate to the prior payment in full
of all Senior Indebtedness, and that no payment hereunder shall be required,
made, accepted or retained if such payment is not permitted under the terms of
the Subordination Agreement or any other subordination agreement required under
Section 5.3 below.

 

1.5 Transfer. This Note shall not be negotiated, sold, assigned, transferred,
conveyed, disposed of or subjected to any Encumbrance (in whole or in part) by
the Holder without the prior written consent of the Borrower.

 

1.6 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited to the
Principal Amount or shall be refunded to the Borrower.

 

1.7 Non-Business Days. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment shall be due or action taken on the next succeeding business
day.

 

Article II
COVENANTS

 

So long as any amounts remain unpaid under this Note, the Borrower shall comply
with the following covenants, except to the extent waived with the consent or
agreement of the Requisite Holders:

 

2.1 Existence. The Borrower shall, and shall cause each of its Subsidiaries to,
keep in full force and effect its legal existence (provided that the Borrower
may, in its discretion from time to time, dissolve or dispose of one or more
Subsidiaries, and Subsidiaries may be merged or consolidated with other entities
as part of Permitted Acquisitions).

 



17

 

 

 

2.2 Financial Statements. Within one hundred twenty (120) calendar days after
the end of each fiscal year of the Borrower, the Borrower shall provide to the
Holder the consolidated financial statements of the Borrower and its Restricted
Subsidiaries (including balance sheet, income statement, and statement of cash
flows), prepared in accordance with GAAP and certified by the Borrower’s
independence certified public accounts; provided that such financial statements
may be delivered by posting such financial statements on a public database.

 

2.3 Senior Default Notices. The Borrower shall provide to the Holder, promptly
upon obtaining actual knowledge thereof, with notice of any uncured or unwaived
events of default under any Senior Indebtedness in an outstanding principal
amount (individually or in the aggregate) in excess of $5,000,000.

 

2.4 Limitation on Indebtedness. The Borrower and its Subsidiaries shall not
incur, and Senior Indebtedness shall not include, any Indebtedness which, on a
pro forma basis at the time such Indebtedness is incurred, assumed or committed,
would cause the Leverage Ratio to exceed 3.5 to 1.0; provided, however, that
such limitation shall not be applicable to the SunTrust Loan (including any
increases thereto from time to time).

 

2.5 Compliance. The Borrower shall at all times comply with its certificate or
articles of incorporation, by-laws and other constituent documents, and all
material laws applicable to its business, except in any instance in which the
failure to comply would not have or reasonably be expected to have a material
adverse effect on the Borrower or its business, operations, properties, assets
or condition, financial or otherwise.

 

2.6 Affiliate Transactions. Neither the Borrower nor any Subsidiary shall engage
in any transaction with an Affiliate (other than transactions between the
Borrower and one or more Subsidiaries, or between Subsidiaries) involving
aggregate payments in excess of $250,000, unless (a) such transaction is on
terms and conditions no less favorable to the Borrower or the subject Subsidiary
than would be available in an arms’-length transaction with a non-Affiliate, (b)
such transaction is approved by the Requisite Holders (which approval shall not
be unreasonably withheld, delayed or conditioned), or (c) such transaction is
otherwise permitted pursuant to the terms of the SunTrust Loan.

 

2.7 Board Observers. The Borrower shall permit up to two (2) representatives
designated by the Requisite Holders (and the Requisite Holders may, at their
discretion, elect from time to time to have only one such representative or no
such representative) to receive written notice of all meetings of the Board of
Directors of the Borrower (the “Board”), and of all action proposed to be taken
by the Board by written consent, at the same time as notice thereof is given to
the Board, and the Borrower shall permit such representatives to attend or
participate (either in person or by conference telephone) in any and all such
meetings as non-voting observers; provided, however, that each such observer
shall agree to hold in confidence all information provided to the observer, in
advance of a meeting, and all information discussed at a meeting at which the
observer is in attendance; and further provided, that the Borrower reserves the
right, exercised in good faith, to withhold any information from the observers
and to exclude the observers from any meeting or portion thereof if and to the
extent that (a) access to such information or attendance at such meeting or
portion thereof would adversely affect the attorney-client privilege between the
Borrower and its counsel, (b) access to such information or attendance at such
meeting or portion thereof could reasonably be expected to result in disclosure
of trade secrets or a conflict of interest, (c) any holder(s) of Notes is the
subject matter under discussion, (d) same is necessary to discharge the
directors’ fiduciary duty, or (e) same is otherwise advised by the Borrower’s
counsel in good faith and in the exercise of reasonable professional judgment.
In addition, the Borrower will provide to such observers all reports otherwise
provided to members of the Board, subject to confidentiality restrictions as
aforesaid with respect to all material non-public information included in such
reports. Except for observance of the provisions of this Section 2.7, each such
representative and the Holder shall owe no duty to the Borrower, its
Subsidiaries or its shareholders by reason of such observer rights.

 



18

 

  

Article III
EVENTS OF DEFAULT

 

3.1 Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” hereunder:

 

(a)                any default in the payment of any principal or Interest under
this Note when the same shall be due and payable, and, with respect to interest
only, the continuance of any such non-payment (in whole or in part) for a period
of five (5) calendar days; or

 

(b)               any default in the due observance or performance of any of the
covenants contained in Article II above; or

 

(c)                any uncured or unwaived event of default (regardless of when
such cure or waiver occurs) with respect to any Senior Indebtedness in a
principal amount (individually or in the aggregate) in excess of $5,000,000, if
the effect thereof is to permit the holder to accelerate the maturity of any
such Senior Indebtedness or to cause such Senior Indebtedness to become due
prior to the stated maturity thereof; provided, that a waiver of an event of
default under the SunTrust Loan which gave rise to an Event of Default under
this Section 3.1(c) (which waiver may be granted at any time in the discretion
of the holders of the SunTrust Loan) will automatically waive such Event of
Default; or

 

(d)               if the Borrower shall: (i) apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it or any of its
properties, (ii) admit in writing its inability to pay its debts as they mature,
(iii) make a general assignment for the benefit of creditors, (iv) be
adjudicated a bankrupt or insolvent or be the subject of an order for relief
under Title 11 of the United States Code or any other insolvency law, or (v)
file a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
insolvency law, or an answer admitting the material allegations of a petition
filed against it in any proceeding under any insolvency law, or (vi) take or
permit to be taken any action in furtherance of or for the purpose of effecting
any of the foregoing; or

 

(e)                if any order, judgment or decree shall be entered, without
the application, approval or consent of the Borrower, by any court of competent
jurisdiction, approving a petition seeking reorganization of the Borrower, or
appointing a receiver, trustee, custodian or liquidator of the Borrower, or of
all or any substantial part of its assets, and such order, judgment or decree
shall continue unstayed and in effect for any period of sixty (60) days.

 



19

 

 

 

3.2 Remedies. Upon the occurrence of any Event of Default and at all times
thereafter during the continuance thereof, or in the event of any Change of
Control: (a) subject to the terms of the Subordination Agreement, at the option
of the Requisite Holders exercised by written notice to the Borrower (except in
the case of Sections 3.1(d) and 3.1(e) above, the occurrence of which shall
automatically effect acceleration, regardless of any action or forbearance in
respect of any prior or ongoing Event of Default which may be inconsistent with
such automatic acceleration), all obligations under this Note and/or any other
Notes shall become immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
(b) this Note shall bear interest at the default rate provided above, and (c)
subject to the terms of the Subordination Agreement and any limitations imposed
by any subordination agreement required under Section 5.3 below, the Holder may
file suit against the Borrower on this Note.

 

Article IV
UNSECURED NOTE

 

4.1 Unsecured Note. This Note is an unsecured obligation of the Borrower.

 

Article V
MISCELLANEOUS

 

5.1 Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by recognized
overnight courier service, by facsimile, or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties hereto at
the addresses set forth in the Purchase Agreement (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
5.1):

 

5.2 Severability. If any term or other provision of this Note is determined to
be invalid or unenforceable, all other provisions of this Note shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to the Borrower or the Holder. Upon such determination that
any term or other provision is invalid or unenforceable, the Borrower and the
Holder shall negotiate in good faith to modify this Note so as to effect the
original intent of the Borrower and the Holder as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
carried out as originally contemplated to the fullest extent possible.

 



20

 

 

 

5.3 Entire Agreement. This Note and the Purchase Agreement constitute the entire
agreement of the Borrower and the Holder with respect to the subject matter
hereof and supersede all prior agreements and undertakings, both written and
oral, among the Borrower and the Holder, or any of them, with respect to the
subject matter hereof; provided, however, that this Section 5.3 shall not
abrogate or impair any of the provisions of the Subordination Agreement

 

5.4 Assignment. This Note may not be assigned by operation of law or otherwise
by the Holder, except to an affiliate of the Holder, without the express written
consent of the Borrower and the Requisite Holders. This Note may not be assigned
by operation of law or otherwise by the Borrower without the express written
consent of the Holder, except that the Borrower may assign all or any of its
rights and obligations to an Affiliate of the Borrower; provided, that no such
assignment shall relieve the Borrower of its obligations hereunder if such
assignee does not perform such obligations.

 

5.5 Amendment. This Note may not be amended or modified except (a) by an
instrument in writing signed by, or on behalf of, the Holder and the Borrower,
or (b) by a waiver in accordance with Section 5.6; provided, however, that no
such amendment or modification shall be effective unless it is permitted under
or effected in accordance with the terms and conditions of the Subordination
Agreement; provided further, however, that no such amendment or modification
shall be effective unless it is approved in writing by the Requisite Holders.

 

5.6 Waiver. The Holder, on the one hand, and the Borrower, on the other, may (a)
extend the time for the performance of any of the obligations or other acts of
the other party, or (b) amend or waive compliance with any of the agreements of
the other party or conditions to such party’s obligations contained herein; and,
in addition, with respect to any waiver or amendment which does not uniquely
affect the Holder or affect the Holder in a manner disproportionate to the other
holders of Notes, the Holder shall be bound by any amendment or waiver consented
to by the Requisite Holders. Except for any such amendment or waiver approved by
the Requisite Holder pursuant to a separate written agreement, any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or condition
of this Note. The failure of either party hereto to assert any of its rights
hereunder shall not constitute a waiver of any of such rights.

 

5.7 Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5.8 Waiver of Jury Trial. Each of the Borrower and the Holder hereby waives to
the fullest extent permitted by applicable law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Note or the transactions contemplated by this
Note. Each of the Borrower and the Holder hereby (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it has been induced to
enter into this Note and the transactions contemplated by this Note, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 5.8.

 

[The remainder of this page is intentionally blank]

 

 

 

 



21

 

  

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
by an authorized officer as of the Issuance Date.

 



  RLJ ENTERTAINMENT, INC.               By:       Name:     Title:



 

 

 

Signature Page of Unsecured Subordinated Promissory Note

 

________ - $________ - October 3, 2012

 



22

